Citation Nr: 1409768	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


WITNESS AT HEARING ON APPEAL
The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to May 1967.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, granted service connection for PTSD and assigned a 50 percent rating.  The Veteran filed a notice of disagreement in February 2010 and was provided with a statement of the case in November 2010.  The Veteran perfected his appeal with a December 2010 VA Form 9.  

The Board notes that during the course of the appeal, the Veteran's claim was transferred from the RO in Columbia, South Carolina, to the RO in Indianapolis, Indiana.  

The Veteran testified before the undersigned in December 2011.  A transcript of that hearing is of record.  At the hearing the undersigned held the record open for 90 days for the submission of additional evidence.  The Veteran subsequently submitted additional in evidence with a waiver of initial RO consideration in March 2012.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU rating due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; anger; hopelessness; intrusive memories; nightmares; hyperarousal; hypervigilance; flashbacks; loss of interest; irritability; isolation; avoidance; lack of motivation; and GAF scores of 50, 52, 54, 55, 60, 61, and 65.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in October 2009, an addendum opinion in October 2009, and another VA examination in September 2010.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned stated the issue on appeal, the Veteran was assisted by an attorney, and information was solicited regarding the Veteran's contentions.  Additionally, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate the increased-initial rating claim or that a reasonable person could be expected to understand from the notice what was needed.  The Board points to the Veteran's testimony that that he has such symptoms as suicidal ideation with plan, impulse control, near continuous panic or depression, and difficulty adapting to stressful situations.  The Board notes that some of these symptoms are considered in the next higher rating.  Furthermore, as stated, the undersigned held the record open for the submission of additional evidence and suggested that the Veteran's wife submit a statement regarding the Veteran's PTSD.  For these reasons, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explicitly explaining to the Veteran the type of evidence needed to substantiate his claims for increased initial rating.  The Board also finds that the VLJ fulfilled the duty to suggest the submission of evidence that may have been overlooked.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

Background

VA treatment records dated October 2005 to October 2010 show that the Veteran was repeatedly treated for PTSD.  The Veteran reported that he occasionally sleeps with a knife he had in Vietnam under his pillow and that he has loss interest in fishing, other people, and sex.  The Veteran also reported a decreased attention span, flashbacks, nightmares, anger, irritability, sadness, depression, and sleep difficulties.  He reported that he is no longer able to laugh about the good experiences in Vietnam.  He also reported marital problems with his wife and that his social, recreational, and family functioning has been disrupted.  The Veteran reported difficulty adapting to stressful situations, such as his move from South Carolina to Indiana and his deteriorating marriage.  The Veteran also reported difficulties getting out of bed in the morning.  

On mental status examinations the Veteran was repeatedly noted as well groomed with good hygiene and oriented to person, time, and place.  The Veteran's behavior was noted as agitated, cooperative pleasant, and tearful.  His speech was within normal limits with regular rate and rhythm.  His mood was noted as depressed, tense, and irritable.  His affect was blunted, congruent with mood, labile, tearful, anxious, restricted, euthymic, and appropriate.  The Veteran's thought process was noted as tangential, concrete, goal oriented, logical, and linear.  His judgment and insight were noted as fair to good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran repeatedly denied suicidal ideation, homicidal ideations, delusions, hallucinations, depersonalization, devaluations, and psychotic symptoms.  His thought content was also noted as having no evidence of perceptual disturbances.  The Veteran denied work impairment.  The Veteran also noted that he retired in March 2010 and he enjoyed retirement.  The Veteran was diagnosed with PTSD rule out depression.  The Veteran was assigned GAF scores of 50, 55, 60, 61, and 65.

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he had been with his current employer for 25 years and was currently working as an industrial hygienist.  The Veteran reported that after Vietnam he had difficulty with maintaining employment and drug and alcohol abuse.  He reported that presently he takes care of his property by mowing the lawn.  He also noted that he works out approximately 30 minutes per day and works on a golf cart.  The Veteran reported that he used to socialize but no longer does.  The Veteran reported that he has been depressed, anxious, angry, and hopeless.  He also reported intrusive memories, and dreams about experiencing things he "never did" in Vietnam.  He reported insomnia, and that he avoids loud noises and discussion of war since these trigger his anxiety and intrusive memories.  The examiner noted that the Veteran had a history of violence and a significant criminal history.  

On mental status examination the Veteran was noted as cleanly and neatly dressed.  His affect was anxious and serious.  His mood was depressed.  The Veteran denied visual and auditory hallucinations.  The Veteran reported a history of suicidal and homicidal thoughts.  The Veteran's communication skills were good and his understanding was intact.  The Veteran's memory, computation, and concentration abilities were intact.  In terms of insight, the Veteran was surprised that he was just now having troubles with his PTSD symptoms and memories of Vietnam after almost 40 years of not having any memories or emotions associated with the war.  The Veteran was diagnosed with PTSD, depressive disorder, not otherwise specified (NOS), and alcohol abuse.  The examiner assigned a GAF score of 54.  

In an October 2009 VA addendum opinion the examiner explained that the Veteran's depression is directly related to his PTSD.  He stated that a separate diagnosis of depressive disorder, NOS, was given to highlight the fact that the Veteran's depressed mood has been impacting him as much the anxiety symptoms associated with PTSD.  The examiner stated that the two diagnoses should be compensated as a unit as they are related to the same military trauma.  

The Veteran was afforded another VA examination in September 2010.  The Veteran reported that he and his wife were married for 30 years but she left him two weeks prior to the examination.  The Veteran reported that he did not have any children.  He reported that he scared her away because he started sleeping with a weapon again.  The Veteran reported problems with employment and legal troubles after Vietnam.  He reported that he worked for his last employer for 25 years in sales and field work.  The Veteran reported that retirement has not been very good to him in that he begins drinking around 3pm and spends the rest of his day drinking.  The Veteran also reported bad dreams, that he does not care about anything or look forward to anything, and that he wants to be left alone.  He reported that he does not have any more buddies to talk to and that his wife told him he had become more violent and aggressive in his driving.  The Veteran reported that he had thought about going to the back of the local funeral home and shooting himself.  He reported that he would let the funeral home know first so that they would not be surprised.  He reported that he knows how to shoot himself but he has not set a date for this and he probably will not.  The Veteran reported that the frequency of his symptoms is all the time and the examiner noted that according to the Veteran's outlook, the symptoms were severe.  The Veteran reported that the duration of his symptoms were since the war.  The Veteran reported that he does not have any interaction with friends and that he rarely talks to his buddy from service on the phone.  He also reported that he no longer goes fishing which "used to be his life".  The Veteran denied a history of violence and assaultiveness and denied a history of suicidal thoughts with no suicide attempts.  

On mental status examination no impairment of thought processes and communication was detected.  The Veteran denied hallucinations, delusions, and homicidal thoughts.  The Veteran's hygiene was noted as appropriate.   He was oriented to person, place, time, situation, and purpose.  Memory loss was not found and the Veteran denied obsessive and ritualistic behavior.  The Veteran's speech was relevant and logical and his prosody was somewhat flat.  The Veteran's rate and flow of speech were at a normal level.  Sensorium was intact and cognitions appeared to be logical and linear.  The Veteran denied panic attacks and complained of depression in the form of anxiety.  The Veteran denied impaired impulse control and reported with pills he sleeps "okay."  The examiner concluded that the Veteran's social functioning was poor and diagnosed moderate to moderately severe PTSD.  The examiner assigned a GAF score of 52.  

The Veteran testified at a Board Hearing in December 2011.  The Veteran reported that he walks an hour every other day and then stays in the house with limited contact with many people.  The Veteran reported that he just wants to be left alone.  The Veteran reported constant anxiety and depression, with occasional highs and lows.  The Veteran reported that he had been married to his wife for 31 years and that his wife has told him that he verbally abuses her and scares her with his temper and thoughts.  He reported that they are still together as a financial convenience.  The Veteran also reported that he keeps in touch with a sister that is nine years his junior at the request of his mother.  He also reported that he and his sister have never been close.  The Veteran reported that he used to enjoy fishing and that the guys he used to fish with no longer wanted to be partnered with him because of his alcohol use and strange behavior.  He reported that this did not bother him before he moved because he enjoyed the solitude.  The Veteran reported that now the only things he does and gets up for is walking around the park.  The Veteran reported feelings of hopelessness, suicidal thoughts, and not caring about dying.  In his concluding remarks, the Veteran's attorney also asserted that the Veteran's suffers from near continuous panic or depression, impaired impulse control, and an inability to establish and maintain effective relationships.  

Analysis 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that for all periods under consideration the Veteran's symptoms warrant a 70 percent rating.  

As outline above, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; anger; hopelessness; intrusive memories; nightmares; hyperarousal; hypervigilance; flashbacks; loss of interest; irritability; isolation; avoidance; and lack of motivation.  The Board notes that the Veteran did not exhibit all of the examples of the type and degree of symptoms for a 70 percent rating.  Nonetheless, the Board finds that the level impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

Based on the evidence of record the Board finds that the Veteran's symptoms do not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that the Veteran maintains, although strained, a 31 year relationship with his wife.  Additionally, the Veteran maintains contact with his sister, even if at the request of his mother.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, both VA treatment records and the VA examinations show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  

In fact, the evidence of record shows that the Veteran was noted as well groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as fair to good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran repeatedly denied homicidal ideations, depersonalization, devaluations, and psychotic symptoms.  He also repeatedly denied delusions and hallucinations.  His thought content was also noted as having no evidence of perceptual disturbances.  The Veteran's communication skills were good and his understanding was intact.  The Veteran's computation abilities were also noted as intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior and panic attacks.  As such, based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's PTSD, have not been described to rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent schedular rating.

The Board acknowledges that the Veteran has been assigned GAF scores 50, 52, 54, 55, 60, 61, and 65.  GAF scores of 61 and 65 are indicative of some mild symptoms, such as depressed mood, and mild insomnia, or some difficulty in social, occupational or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores of 52, 54, 55, and 60 are indicative of moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends, and conflicts peers or co-workers.  A GAF score of 50 is indicative of serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as no friends and an inability to keep a job.  As such, the assigned GAF scores indicate some mild, moderate, and serious symptoms of PTSD.  As stated, while the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency and severity of the Veteran's symptoms reflects a level of impairment that most closely approximate occupational and social impairment with deficiencies in most areas as contemplated in the 70 percent disability rating.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Extraschedular

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 70 percent for PTSD for the entire appeal period is granted.  


REMAND

After careful review of the claims file the Board finds that further development on the issue of TDIU is warranted.  The Board notes that the Veteran meets the requirement for a combined schedular disability of 70 percent, sufficient for an award of TDIU on a schedular basis if unemployability is demonstrated.  

The Veteran is currently unemployed.  He reported at the September 2010 VA examination and the December 2011 Board Hearing that he retired early due to both physical problems and problems with his PTSD.  The Board thus finds that the Veteran has reasonably raised a claim for total disability rating for compensation based on unemployability due to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter in regards to a TDIU claim.  On remand the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess, 19 Vet. App. at 473.  

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected PTSD solely precludes him from performing substantially gainful employment.  Although the Veteran has been afforded a VA examination, a medical opinion regarding the effect of his service-connected PTSD on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his service-connected PTSD.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected PTSD on his employability.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting from the Veteran's service-connected PTSD.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  

4. After the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time of which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


